 1   RICHARD A. LA CAVA
     LAW OFFICES OF RICHARD A. LA CAVA, APC
 2   3814 24TH STREET, SUITE 202
     SAN FRANCISCO, CA 94114
 3   (415) 282-8960 STATE BAR #135653
     www.lacavalaw.com
 4   richard@lacavalaw.com
 5   Attorney for Debtor
            KAYLA ANNE CUPPLES, Debtor
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12   In re:                                           Case No.: 17-42589-WJL-13
13   KAYLA ANNE CUPPLES,                              Chapter 13
14
                    Debtor.                           NOTICE OF CHANGE OF MAILING
                                                      ADDRESS
15

16
     PLEASE TAKE NOTICE that KAYLA ANNE CUPPLES, debtor(s) in the above-mentioned
17
     case, changes her address to:
18
              3634 Forest Avenue, Apt. 3N
19            Kansas City, MO 64109

20   Dated: January 22, 2019                                        _Richard A. La Cava/s/_____
                                                                    Richard A. La Cava
21                                                                  Attorney at Law
22

23

24

25

26

27

28




                                            CHANGE OF ADDRESS - 1
     Case: 17-42589      Doc# 19     Filed: 01/22/19     Entered: 01/22/19 09:24:16       Page 1 of 2
 1                                         PROOF OF SERVICE
 2   I declare that:
 3           I am employed in the City and County of San Francisco, State of California. I am not less
 4   than 18 years of age and not a party to the within case. My business address is: 3814 24th Street,
 5   Suite 202, San Francisco, CA 94114.
 6           On January 22, 2019 I Served the within
 7                                NOTICE OF CHANGE OF ADDRESS
 8   On the parties in said cause by placing a true and correct copy thereof in an with the postage
 9   thereon fully pre-paid, thereafter properly sealing said envelope and depositing it in the United
10   States Mail at San Francisco, California, addressed as follow(s):
11
     Martha G. Bronitsky, Chapter 13, Trustee
12
     VIA efc only
13
     Office of The U.S. Trustee via efc only
14   450 Golden Gate Ave, 5th Floor, Suite #05-0153
     San Francisco CA 94102
15

16   KAYLA ANNE CUPPLES
     3634 Forest Avenue, Apt. 3N
17   Kansas City, MO 64109
18

19           I declare under penalty of perjury under the laws of the United States of America that the

20   foregoing is true and correct and that this declaration was executed at San Francisco, California.

21
     Dated: January 22, 2019                                       ___Richard A. La Cava/s/_____
                                                                   Richard A. La Cava
22                                                                 Attorney at Law
23

24

25

26

27

28




                                           CHANGE OF ADDRESS - 2
     Case: 17-42589       Doc# 19     Filed: 01/22/19     Entered: 01/22/19 09:24:16       Page 2 of 2
